Mr. Justice McGowan,
dissenting. I cannot concur. It may be that the statements of the complaint were not as full as they might have been. But it seems to me, if the 82 acres conveyed by Mrs. Moss were now beyond the reach of rescission, • that the court should not permit Mrs. Allen, or any one under *201her claim, to recover back the two small tracts of land which, in the exchange, were the consideration of the 82 acres. Mrs., Allen should not be permitted to have both the 82 acres and the lands given in exchange for that tract.